Citation Nr: 1038030	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-24 381A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to additional compensation for a dependent child for 
the time period from August 25, 2004 to June 21, 2005, during 
which the child was receiving Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from September 1967 to 
April 1970.           

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

On August 9, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
was withdrawing this appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's Substantive 
Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran withdrew his appeal per an August 2010 
statement and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


